Ingraham, J.:
I concur. I think that the evidence sought to be taken under this commission was competent upon the question as to the custody of the children of the marriage. The respondent claims that the custody of the children should be awarded to her, and in *412determining that question 'it is most material that the court should be informed as to her character.
In the first and second above-entitled actions, orders affirmed^ with ten dollars costs and disbursements.
In the third and fourth above-entitled actions, order reversed and motion granted, without costs.